780 F.2d 1022
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)JEFFREY DAVID MORROW, ET AL., Plaintiffs,JAMES DAVID MORROW, Plaintiff-Appellantv.MELLON NATIONAL MORTGAGE CO. OF OHIO; JAMES TREPINSKI; TOMHAHN; MARGARET C. CALLANDER; PAMELA WOODRUFF; LINDA SAND; L.NEVELS; TONI ARMSTEAD; T.M. WHALEN; DENISE JANOVYAK; DAVIDJ. NEWSTADT; KAREN CUNNINGHAM; ANN TANKO; VETERANSADMINISTRATION; WILLIAM McGUINNESS; ALEX N. SILL CO.; GARYE. TANNER; RONALD T. JOHNSON; BUCKEYE UNION INS. CO.; CASE &WEST AGENCY INC.; MR. & MRS. STANLEY PLONSKY; PAUL J.HAYTCHER; LORETTA S. ANKRON; MONTGOMERY COUNTY, OHIO; TOMWILSON; DEPUTY DIXON; CARL KESSLER; CHARLES D. ROSS; GEMSAVINGS ASSN.; UNDERWRITERS ADJUSTING CO.; UNITED STATES OFAMERICA; EARNEST ROSE; N. B. HARTLE; DEPUTY BAILIFF MAZZA;MR. KING; ALICE E. JACKSON; JIM BROWN; BRENDA H. KING; ALBLAZINSKI; MARGARET J. KENEFICK; DONALD K. DICKERSON; B. L.MURPHY; JOHN THOMA, Defendants-Appellees.
85-3157
United States Court of Appeals, Sixth Circuit.
11/13/85

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  JONES and WELLFORD, Circuit Judges; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, plaintiff having declined to submit an informal brief as requested by the Court, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks redress for alleged constitutional rights deprivations which are said to have taken place in connection with a foreclosure proceeding.  The action was ultimately dismissed below and plaintiff appeals.  On appeal, he has filed a motion to be accorded in forma pauperis status.


3
Upon consideration, we affirm.  We have examined the record and find, as did the district court, that plaintiff's action is one outside the confines of Sec. 1983.  Plaintiff has essentially alleged no constitutional deprivations; instead, he seeks federal appellate review of a question of state law which plaintiff has fully litigated in state court.  This is not within the contemplation of Sec. 1983.  See Tonti v. Petropoulous, 656 F.2d 212 (6th Cir. 1970).  Those defendants not dismissed for lack of service of process were properly excused from this action on this basis.  We also find, on the facts of this cause, that the district court was acting properly in dismissing those defendants who, two years after inception of the suit, had not yet been served.  For these reasons, and for the reasons set forth in the orders on review, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubtantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.